Citation Nr: 0029940	
Decision Date: 11/15/00    Archive Date: 11/22/00	

DOCKET NO.  99-10 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disabilities, to include the question of permanence.

3.  Entitlement to an effective date prior to March 3, 1997, 
for a 30 percent disability evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
August 1946.  

This matter arises from various rating decisions rendered 
since June 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  In the aggregate, 
these increased the disability evaluation for the veteran's 
service-connected psychiatric disorder from 10 percent to 30 
percent effective March 3, 1997, while denying the other 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration. 

During the appellate process, the appellant raised the 
additional issue of clear and unmistakable error in the RO 
rating decision rendered on August 8, 1949.  That question 
has not been developed or certified for appeal.  See 
38 U.S.C.A. § 7105.  Nor is it one that is "inextricably 
intertwined" with the issues now on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As such, it is 
referred to the RO for all action deemed appropriate.



FINDINGS OF FACT

1.  Symptomatology currently associated with the veteran's 
post-traumatic stress disorder includes difficulty sleeping, 
poor concentration, a depressed mood, and difficulty managing 
his anger.

2.  Service connection is in effect for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling; 
residuals of second degree burns of the back and arms 
evaluated as noncompensable; and a left varicocele, evaluated 
as noncompensable.

3.  The veteran completed high school, and attended business 
college.

4.  The veteran has 32 years of experience as a journeyman 
electrician.

5.  The veteran's service-connected post-traumatic stress 
disorder, residuals of burns of the back and arms, and left 
varicocele, by themselves, do not preclude him from obtaining 
or retaining substantially gainful employment.

6.  By rating decision rendered in September 1996, the 
disability evaluation for the veteran's service-connected 
psychiatric disorder was evaluated as 10 percent disabling.  
The veteran was notified of that determination and of his 
appellate rights by VA letter dated September 30, 1996, but 
he did not initiate an appeal.

7.  The veteran requested an increased rating for his 
service-connected psychiatric disorder by way of 
correspondence submitted through his attorney, and received 
by VA on March 3, 1997.

8.  It was not factually ascertainable prior to March 3, 
1997, that the criteria for entitlement to an evaluation in 
excess of 10 percent for the veteran's service-connected 
psychiatric disorder had been met.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is not more than 30 
percent disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code (DC) 9411 (1999).

2.  The criteria for a total rating based upon individual 
unemployability due solely as the result of the veteran's 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (1999).  

3.  The September 30, 1996 rating decision that assigned a 10 
percent disability evaluation for the veteran's post-
traumatic stress disorder is final.  
38 U.S.C.A.§ 7105(c) (West 1991).

4.  The criteria for entitlement to an effective date prior 
to March 3, 1997 for the assignment of a 30 percent 
disability evaluation for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Post-Traumatic Stress Disorder

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (1999).  Where entitlement to service connection has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is 
so, despite the fact that a given disability must be viewed 
in relation to its history.  See 38 C.F.R. § 4.1 (1999); see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Board observes that the veteran has a longstanding 
history of a psychiatric disorder for which service 
connection has been granted.  This disorder initially had 

been diagnosed as psychoneurosis anxiety disorder.  However, 
this diagnosis more recently was changed to post-traumatic 
stress disorder because psychological symptomatology came to 
more closely represent the nomenclature for the latter 
disability.  See 38 C.F.R. § 4.130, DC 9411.  Under the 
criteria currently in effect, a 30 percent disability 
evaluation is warranted for post-traumatic stress disorder 
that results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self care, and conversation normal, due to such symptoms as:  
Depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); a 
50 percent disability evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and moods; and 
difficulty in establishing and maintaining effective work and 
social relationships.  It is within this context that the 
veteran's post-traumatic stress disorder must be evaluated.

The veteran contends that his post-traumatic stress disorder 
is more severe than currently evaluated.  He contends that 
current symptomatology reflect, at least in part, the 
criteria for a 50 percent or higher rating.  He cites the 
findings of his most recent VA psychiatric examinations in 
this regard.

The veteran was first granted service connection for 
psychoneurosis anxiety reaction in 1950.  The veteran had 
seagoing service during World War II, and his ship was sunk 
in November 1943.  Psychiatric symptomatology at that time 
included nervousness, and difficulty with memory and 
concentration.  At that time, the veteran complained that he 
had difficulty in holding a job for any length of time.

The veteran underwent a VA psychiatric examination in May 
1997.  Chronic post-traumatic stress disorder was diagnosed, 
and the examiner assigned a Global Assessment of Functioning 
(GAF) score of 55.  The examiner observed that the veteran 
was alert and cooperative.  His mood was mildly dysphoric but 
was changeable, and he became tearful when he recalled his 
experiences in combat.  His affect was appropriate to 
expressed thought content, his speech was normal in rate and 
amount, and the content was relevant and goal-directed.  No 
evidence of hallucinations nor delusions was detected.  The 
veteran was oriented to time, place, and person, and his 
memory for recent and remote events was grossly intact.  At 
that time, the veteran complained that he tended to think and 
dream about his experiences in the Pacific during World War 
II.  He stated that his worst dreams concerned the sinking of 
his ship.  He indicated that he had only one friend with whom 
he had lost touch.  He stated that he did not like crowds, 
that he is easily angered, and that his sleep often is 
interrupted by war-related nightmares.

The veteran again was afforded a VA psychiatric examination 
in February 1999.  Again, the examiner assigned a GAF score 
of 55.  The veteran indicated that he does not sleep more 
than approximately four hours at a time, and that he often 
has dreams about World War II.  He recounted his divorce from 
his first wife, but indicated that he currently was living in 
a common law relationship that made him happy.  He indicated 
that he had not worked since 1984, when he retired at age 62.  
He complained about being depressed, but indicated that he 
now feels better about himself.  He also felt that his energy 
and concentration are poor, and he complained of memory 
problems.  The examiner observed that the veteran was neatly 
groomed and cooperative during the examination.  His speech 
was fluent, and at a normal rate and rhythm.  His mood was 
depressed and his affect was constricted, but it was 
appropriate to his expressed thoughts.  No lability of affect 
was noted.  The veteran was coherent, and displayed no signs 
or symptoms of a psychotic process.  He was awake, alert, and 
oriented.  He made only one mistake in serial 3 
substractions, and he could repeat three words immediately 
but only two after five minutes.  His fund 

of information was mildly impaired.  The examiner indicated 
that he had given the veteran a GAF score of 55 because the 
veteran displays moderate symptoms.  The examiner also noted 
that the veteran actually may have improved somewhat since 
his last examination because he now has a new relationship 
with a woman, and that this has made him happier than he has 
been in the past.  In the examiner's opinion, however, the 
veteran was unemployable in the competitive market because of 
his irritability in the work situation.

Although clinical evidence regarding the veteran's post-
traumatic stress disorder, both historical and more recent in 
nature, indicates that he suffers from a depressed mood, 
periods of agitation, sleep impairment, and bouts of anger, 
he does not display an inappropriate affect, lability of 
affect, incoherence, or any signs or symptoms of a psychotic 
process.  He is alert and well oriented, his cognitive 
functions are intact, and he has only mild impairment of his 
fund of information.  Thus, although the examiner assigned a 
GAF score of 55, this appears to be inconsistent with the 
symptomatology demonstrated.  As noted by the veteran's 
attorney, the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (Fourth ed. 
Revised 1994), warrants a GAF of 55 when such factors as a 
flat affect and circumstantial speech or occasional panic 
attacks are present, or where difficulty in social, 
occupational, or school functioning is demonstrated. Although 
the examiner indicated that the veteran is unemployable in 
the competitive market because of his irritability in the 
work situation, the clinical findings reflected in the 
examination reports do not bear this out.  Instead, the 
record indicates that the veteran functioned more than 
adequately in the competitive work force when he so chose.  
He had 32 years of experience as a journeyman electrician, 
while working for various companies, and there is no 
indication of record that he terminated employment for any 
reason other than voluntary retirement at age 62.  
Additionally, there is no indication in the recent clinical 
evidence that the veteran experiences panic attacks more than 
once a week, has difficulty in understanding complex 
commands, has impairment of short- and long-

term memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.  The veteran indicated that he recently 
entered into a very satisfying relationship with a new woman 
following his divorce from his first wife, and that he visits 
his sons and his common law wife's daughters.  Absent 
clinical findings more closely approximating those specified 
for a 50 percent disability evaluation, the Board finds no 
reasonable basis upon which to grant the benefit sought.

II.  Total Rating Based Upon Individual Unemployability

In order to establish entitlement to a total disability 
rating based upon individual unemployability resulting from 
service-connected disability, there must be physical and/or 
psychological impairment so severe in nature that it would be 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
this regard, a total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total providing that, if a claimant has more than one 
service-connected disability at least one disability must be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  In the instant 
case, the veteran's post-traumatic stress disorder is only 30 
percent disabling, and his remaining service-connected 
disabilities are noncompensable.  Thus, the veteran does not 
meet the threshold requirements for a grant pursuant to the 
provisions of 38 C.F.R. § 4.16(a).

Notwithstanding this, however, the veteran may be granted a 
total disability rating if the evidence of record 
demonstrates that he is unable to secure or follow a 
substantially gainful occupation as a factual matter because 
of his service-connected disabilities.  See 38 C.F.R. 
§ 4.16(b).  In making such a determination, the veteran's age 
is not for consideration.  See 38 C.F.R. § 4.19.  The facts 
in this case are as 

follows.  The veteran last worked full time in 1983.  He had 
worked as a journeyman electrician for 32 years following 
military service.  The only evidence furnished by the veteran 
concerning limits imposed on his employment is that contained 
in his statements both to VA examiners and to the RO.  
Although a VA examiner concluded that the veteran was 
unemployable in the competitive work force because of his 
irritability in the work situation, the symptomatology 
reflected in the examination reports dated in May 1997 and 
February 1999 do not support that conclusion.  Moreover, the 
veteran's other service-connected disabilities, i.e., a left 
varicocele and residuals of second-degree burns of the back 
and arms are noncompensable, and apparently asymptomatic.  As 
noted previously, the Board finds that the 30 percent 
schedular evaluation currently assigned for the veteran's 
service-connected post-traumatic stress disorder fully 
contemplates the overall impairment that that disability has 
on the veteran's earning capacity.  Moreover, there is no 
indication that the veteran has attempted to, but been unable 
to, secure and follow a substantially gainful occupation by 
reason of service-connected disabilities following his 
retirement in 1983.  As such, the provisions of 38 C.F.R. 
§ 4.16(b) are not for application in this case.  It follows 
that the RO did not err in failing to submit this case to the 
Director, Compensation and Pension Service for extraschedular 
consideration in this case.

Parenthetically, the issue of permanency is rendered moot by 
this decision.  Pursuant to 38 C.F.R. § 3.340(b) permanence 
will be taken to exist when total disability is present.  
Absent the latter, the issue of permanency need not be 
addressed further.

III.  Earlier Effective Date for an Increased Rating for 
Post-Traumatic Stress Disorder

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
However, the 

effective date of an evaluation and award of compensation 
based on a claim for increase will be the earliest as of 
which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the date of receipt of claim 
shall be the effective date of increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The claim for 
benefits may be formal or informal; any communication 
received from the claimant indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim so long as it identifies the 
benefit sought.  See 38 C.F.R. § 3.155.  Finally, a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  (Emphasis added).

The veteran contends that he first claimed an increased 
rating for his service-connected psychiatric disorder, more 
recently categorized as post-traumatic disorder, in August 
1996, and that he continually prosecuted that claim from its 
inception.  From this, he concludes that the effective date 
of claim for an increased rating for that disorder should 
have been from the date that claim was received by VA in 
August 1996.

The facts in this case do not support the veteran's 
contentions.  The record indicates that a statement from the 
veteran was received by VA on August 16, 1996, in which he 
sought an increase in the disability evaluation for his 
service-connected psychiatric disorder.  By a rating decision 
rendered in September 1996, the veteran's claim for an 
increased rating was denied.  The veteran was notified of 
that determination by letter dated September 30, 1996.  The 
next correspondence received from the veteran with regard to 
his psychiatric disorder was in the form of 

a VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability; therein, the veteran 
stated that he had been unemployed since his retirement in 
1983.  Nowhere on that form did the veteran indicate that he 
was dissatisfied with the RO's September 1996 rating 
determination.  Also of note is that the veteran's VA Form 
21-8940 was accompanied by a letter from his attorney.  This 
letter indicated that the correspondence was intended as a 
formal claim, and that one of the issues claimed was 
"Entitlement to Increased Service-Connected Anxiety 
Reaction/PTSD."  Neither the veteran's application nor the 
accompanying statement from his representative received on 
March 3, 1997 indicated a "dissatisfaction or disagreement 
with a [prior] adjudicative determination by the agency of 
original jurisdiction and a desire to contest [that] result.  
38 C.F.R. § 20.201.  The March 3, 1997, claim was 
continuously prosecuted, and the RO ultimately assigned an 
increased disability evaluation of 30 percent for the 
veteran's post-traumatic stress disorder from that date.

Because the veteran did not appeal the September 1996 rating 
decision by filing a Notice of Disagreement, the provisions 
of 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 previously cited are 
for application.  Since March 3, 1997, is the date of the 
veteran's claim for increase, the only remaining question is 
whether it was factually ascertainable that an increase in 
disability had occurred during the one-year period prior to 
that date.  Although the veteran submitted evidence of 
treatment by a social worker during August and September 
1996, the reports of that treatment indicate that the veteran 
was seen for supportive counseling with regard to his 
physical infirmities, and his deteriorating relationship with 
his first wife.  There is nothing in these reports that might 
be construed as evidence of an ascertainable increase in the 
veteran's service-connected psychiatric disorder.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, 
they do not constitute the evidence necessary to form the 
basis of an informal claim.  See 38 C.F.R. § 3.155.  As such, 
March 3, 1997, is the earliest date from which an increased 
rating for post-traumatic stress disorder could be granted.  
See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  

Accordingly, the Board finds no basis upon which to grant 
this aspect of the veteran's appeal.


ORDER

An increased rating for post-traumatic stress disorder is 
denied.

A total rating for compensation purposes based upon 
individual unemployability due solely as the result of 
service-connected disability is denied.

An effective date prior to March 3, 1997, for an increased 
rating for post-traumatic stress disorder is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals







